t c summary opinion united_states tax_court dennis manalo and nerissa manalo petitioners v commissioner of internal revenue respondent docket no 17261-10s filed date lawrence t ullmann for petitioners melissa c quale and tyler n orlowski for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in and accuracy-related_penalties with respect to petitioners’ federal income taxes as follows year deficiency penalty - sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure after concessions by petitioners the issues before the court are as follows whether petitioners are entitled to deduct rental real_estate losses after passive limitations for and of dollar_figure and dollar_figure respectively and whether petitioners are liable for accuracy-related_penalties under sec_6662 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure and all monetary amounts are rounded to the nearest dollar petitioners concede that they are not entitled to the following deductions claimed on their schedule c profit or loss from business for dollar_figure for repairs and maintenance dollar_figure for mortgage interest and dollar_figure for other expenses petitioners also concede that they are not entitled to the following deductions claimed for dollar_figure for home mortgage interest claimed on their schedule a itemized_deductions and dollar_figure for depreciation and sec_179 expense claimed on their schedule c background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of settled issues stipulation of facts supplemental stipulation of facts and accompanying exhibits petitioners resided in the state of california when the petition was filed during the years in issue petitioners dennis manalo and nerissa manalo owned two residential rental properties that gave rise to rental real_estate losses as described infra the first property was located on prosperity street in mountain house california mountain house property and the second was located on 16th avenue in san francisco california 16th avenue property petitioners sometimes arranged for others to provide services in connection with their rental properties which services included showing the properties collecting rent and making repairs petitioners however were always responsible for approving repair expenditures deciding on rental terms and approving new tenants at all times relevant mrs manalo was licensed by the state of california as a real_estate broker in addition to helping manage petitioners’ rental properties during the years in issue mrs manalo worked as a designated real_estate broker performing services related to nonrental real_estate activities petitioners did not maintain a contemporaneous time log that detailed their real_estate activities mrs manalo however did maintain desk calendars during the years in issue calendars on which she recorded various appointments and tasks associated with both her rental and nonrental real_estate activities petitioners timely filed a joint federal_income_tax return for each year in issue petitioners attached to each of those returns a schedule e supplemental income and loss on which they claimed rental real_estate losses in respect of both the mountain house property and the 16th avenue property in respondent examined petitioners’ and federal_income_tax returns during the course of the examination petitioners submitted the calendars and a log of hours reconstructed on the basis of the notations in the calendars original log to respondent’s revenue_agent the original log reported hours and hours spent on the mountain house and 16th avenue properties respectively in the original log also reported hours and hours in connection with the same two properties respectively for mrs manalo subsequently submitted three revised versions of the original log revised logs to respondent over a two-year period the final version of which was submitted just before trial the estimates on the revised logs included hours and hours performed in connection with the mountain house and 16th avenue properties respectively and a total of hours reported in a new entry entitled admin and field for the estimates on the revised logs also included hours and hours performed in connection with the same properties respectively and a total of approximately hours reported in the new admin and field entry for the estimates on the revised logs are based on emails and archived documents that were not offered into evidence by petitioners a burden_of_proof discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of showing that those determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor have they established their compliance with its requirements accordingly petitioners bear the burden_of_proof see rule a welch v helvering u s pincite b sec_469 sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity includes with certain exceptions any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 there are two primary exceptions that operate to allow the current deductibility of losses associated with rental activities that ordinarily would be disallowed under sec_469 135_tc_365 real_estate_professional the first exception is found in sec_469 under that paragraph the rental activities of taxpayers in real_property trades_or_businesses so-called real_estate professionals are not treated as per se passive activities but rather as trade_or_business activities subject_to the material_participation requirements of sec_469 sec_469 see also sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional whose rental activities are not deemed per se passive if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 for joint filers such as petitioners the same spouse must satisfy each of the above conjunctive requirements id we have held however that even if a taxpayer would otherwise qualify as a real_estate_professional under sec_469 the taxpayer must still materially participate in the taxpayer’s rental_real_estate_activities in order to deduct losses associated with those activities see perez v commissioner tcmemo_2010_232 see also shiekh v commissioner tcmemo_2010_126 in general material_participation is defined as regular continuous and substantial involvement by an individual in the operations of an activity sec_469 the commissioner’s temporary regulations generally provide seven an individual must establish that he or she materially participated in each of the rental activities unless the individual makes an election to treat all interests in rental real_estate as a single rental_activity sec_1_469-9 income_tax regs petitioners concede they made no such election safe-harbor tests in which an individual will be treated for purposes of sec_469 and the regulations thereunder as materially participating in a rental_activity see sec_1_469-5t temporary income_tax regs fed reg date under sec_1_469-5t temporary income_tax regs supra an individual may meet the material_participation requirement by demonstrating that the individual participated in the rental_activity for more than hours during the taxable_year and that such individual’s participation is not less than the participation of any other individual including individuals who are not owners of interests in the activity during that year for purposes of the material_participation requirement participation by an individual’s spouse can be added to the participation of the individual sec_469 individuals may establish the extent of their participation in an activity by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date although reasonable means is interpreted broadly we have held that the phrase does not include a postevent ‘ballpark temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 aff’d 78_f3d_795 2d cir 98_tc_141 guesstimate’ speer v commissioner tcmemo_1996_323 quoting goshorn v commissioner t c memo petitioners’ position is that mrs manalo qualified as a real_estate_professional and materially participated in petitioners’ rental_real_estate_activities during the years in issue we find overall however that the means by which petitioners estimated the time they spent performing services in their rental_real_estate_activities were not reasonable within the meaning of sec_1_469-5t temporary income_tax regs supra petitioners rely on sec_1_469-5t of the temporary_regulation to establish mrs manalo’s material_participation alleging that mrs manalo spent more than hours performing personal services in each of petitioners’ rental_real_estate_activities and that her participation is not less than that of any other individual to support their position petitioners rely on mrs manalo’s calendars which according to petitioners were prepared contemporaneously with the appointments noted therein in addition petitioners rely on the original log a reconstructed schedule of hours loosely based on the notations in the calendars the parties agree that mr manalo did not qualify as a real_estate_professional under sec_469 during the years in issue those documents however do not establish that mrs manalo spent more than hours in each of petitioners’ rental_real_estate_activities to push themselves over the 100-hour hurdle petitioners introduced at trial three revised logs including a last-minute log purporting to be a reconstruction of the hours of services mr manalo performed with respect to the rental activities the estimates in these revised logs however are uncorroborated and unreliable the revised logs were prepared at various instances over a two-year period after the conclusion of respondent’s examination and are according to petitioners based on emails and archived documents those emails and archived documents however were never introduced into evidence at trial the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 aff’d 162_f2d_513 10th cir petitioners’ revised logs draw further skepticism with respect to reliability in that the hours reported appear excessive in relation to the work performed and many descriptions do not specify the rental property that the hours relate to or who performed the services described the estimates on the revised logs appear to be more akin to the unacceptable ballpark guesstimates that we have rejected in the past see speer v commissioner tcmemo_1996_323 moreover although we found petitioners to be generally credible the court is not bound to accept as gospel the unverified and undocumented testimony of a taxpayer 87_tc_74 therefore we conclude that petitioners have failed to satisfy the safe_harbor test provided in sec_1_469-5t temporary income_tax regs supra in sum on the record before us we are unable to conclude that petitioners have proven that mrs manalo materially participated in either of petitioners’ rental_real_estate_activities accordingly we hold that petitioners are not entitled to deduct their rental real_estate losses for or on the basis of the real_estate_professional exception provided by sec_469 although never asserted by petitioners at trial or on brief we conclude based on all the facts and circumstances that petitioners have also failed to satisfy the remaining safe_harbor tests provided in sec_1_469-5t temporary income_tax regs fed reg date because we hold that petitioners did not materially participate in their rental_real_estate_activities we need not discuss the remaining requirements under sec_469 eg the 750-hour requirement we note however that surplus passive_activity_losses disallowed in previous years may be available to offset other income in later years if a taxpayer’s entire_interest in any passive_activity is dispose d of in a taxable transaction sec_469 offset for rental_real_estate_activities the second exception that operates to allow the current deductibility of losses associated with rental activities ordinarily disallowed under sec_469 albeit a potentially limited exception is found in sec_469 even if a taxpayer’s rental_real_estate_activities are treated as passive activities a portion of the passive_activity_losses associated with those activities may still be allowed under sec_469 thus a taxpayer who actively participates in a rental real_estate activity may deduct a maximum loss of dollar_figure per year related to the activity see sec_469 and this exception is subject_to phaseout when a taxpayer’s adjusted_gross_income determined without regard to any passive_activity_loss exceeds dollar_figure and phases out entirely when adjusted_gross_income reaches dollar_figure or more sec_469 moss v commissioner t c pincite active_participation is a lower standard than material_participation and can be satisfied without regular continuous and substantial involvement in an activity see madler v commissioner tcmemo_1998_112 the active_participation standard is satisfied if the taxpayer participates in a significant and bona_fide sense in making management decisions such as approving new tenants deciding on rental terms approving capital expenditures or arranging for others to provide services such as repairs see id it is clear that petitioners own the mountain house property and the 16th avenue property and that they were responsible for making all management decisions and in fact made such decisions during the years in issue we conclude that petitioners satisfied the active_participation standard in and and thus are entitled to deduct a portion of the losses from their rental_real_estate_activities pursuant to sec_469 subject however to the phaseout calculation under sec_469 we leave for the parties to determine as part of their computation under rule the amount of loss if any petitioners are entitled to deduct after the phaseout calculation is made with respect to each year in issue c penalties respondent contends that petitioners are liable for the accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax with respect to the years in issue petitioners arranged for others to provide services with respect to their rental properties such as showing the properties collecting rent and making repairs but petitioners themselves were always responsible for approving repair expenditures deciding on rental terms and approving new tenants sec_6662 and b imposes a penalty equal to of the amount of any underpayment that is due to a substantial_understatement_of_income_tax an individual substantially understates his or her income_tax when the reported tax is understated by the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite respondent has satisfied his burden of production because the record demonstrates the presence of a substantial_understatement_of_income_tax attributable to inter alia the disallowed deductions conceded by petitioners see supra note accordingly petitioners bear the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the underpayment for which they acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner t c pincite petitioners have furnished no evidence or testimony to carry their burden with respect to any of the items conceded in the stipulation of settled issues see supra note consequently we hold that petitioners are liable for the accuracy-related_penalty applicable to the conceded items we are convinced however that petitioners had reasonable_cause to believe that mrs manalo qualified as a real_estate_professional and materially participated in petitioners’ rental_real_estate_activities it is clear that mrs manalo devoted a great deal of time to her business as a real_estate broker and made management decisions in connection with petitioners’ rental activities petitioners provided calendars that were generally credible and prepared contemporaneously with the appointments noted therein moreover petitioners provided credible testimony at trial regarding their rental_real_estate_activities and much of that testimony was corroborated not only through documentary_evidence but also by the testimony of respondent’s witnesses petitioners however simply failed to meet their burden_of_proof therefore we decline to sustain the accuracy-related_penalty with respect to those portions of the underpayments attributable to petitioners’ rental real_estate losses claimed on schedules e for the years in issue conclusion we have considered all of the arguments advanced by the parties and to the extent not addressed herein we conclude that those arguments irrelevant moot or meritless to give effect to the foregoing decision will be entered under rule
